DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 5:  The claim is directed to a “program”.  A “program” is a purely software entity.  The claim is therefore rejected under 35 USC §101 as encompassing software per se, which is not statutory subject matter (i.e., does not fall within one of the statutory subject matter classes).  


Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding independent claim 1:  
First, is unclear what the first limitation means.  It appears to have omitted some language (e.g., between “… past crisis response instance,” and “one of a problem label”).  It’s not clear what elements are required (appears that some are optional). 
It is also unclear what “similar to” means (i.e., its metes/bounds).  How “similar” is similar?   An exact match?  How much deviation is permitted/required before a log would be considered NOT similar.  
Additionally, line 9 recites “an input log from logs assigned the problem label”, but it is unclear whether that problem label even existed (as the “problem label” language recited in line 3 appears to have been optional – i.e., a problem label doesn’t have to exist as required (?) by the lines 2-3 language “one of a”) 
It is also unclear what a “predetermined condition” means in the context of this claim.  It is so broad that it appears to merely mean the use of a search term.  I.e., the finding of a search term meets the “condition”.  It’s not clear that such an overly broad meaning is the intention of the claim.  
Therefore, the scope of the claim is ambiguous.

Claims 2-3 depend upon claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  

Claims 4 and 5 are each substantially similar to claim 1, and therefore likewise rejected.

35 USC § 112 (f) claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations directed to “circuitry” (as recited in claims 1-5) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “circuitry” coupled with the functional language “for XX” (where XX indicates a function performed) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.
Non-Patent Literature
Lemoudden, Mouad, et al., “Managing cloud-generated logs using big data technologies”, WINCOM 2015, Marrakech, Morocco, October 20-23, 2015, 7 pages.
Deriving resolution clues from the log data, but no specific log record format (page 2, section A. Log Data and Analysis); Derivation of information from unstructured log text files  in description fields [generic statements, no specific fields discussed] (page 5, section C. Text Analytics and Filters).

Xu, Wei, et al., “Detecting Large-Scale System Problems by Mining Console Logs”, SOSP ‘09, Big Sky, MT, October 11-14, 2009, pp. 117-131.
Generic description of parsing of log messages to obtain message variable, types, etc. (pages 118-119, sections entitled Common log structures lead to useful features, and 1) Log parsing); no specific fields, no resolution information.


US Patent Application Publications
Kusaka 	 				2013/0066869
Operation Log – actions, not problems (Figures 3A, 3B, 4); Problematic task log, no problems shown, no resolution shown (Figures 21, 23); Problem mentioned, no resolution info (Figures 22, 25, 27); Resolution proposal, not part of a log (Figure 26). 



US Patents
Noda 					7,966,644
Log search system, log records contain access data (Figures 9 and 22-27). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




January 1, 2022